Citation Nr: 1216156	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-36 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had more than 22 years of active service prior to his retirement in February 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The July 2009 decision granted service connection for PTSD and bilateral hearing loss, and assigned initial 30 percent and noncompensable disability ratings, respectively.  The November 2009 decision confirmed and continued the noncompensable disability evaluation for bilateral hearing loss.  The Veteran perfected an appeal as to the assigned disability evaluations.  Jurisdiction of the Veteran's case is currently with the VA RO in Phoenix, Arizona.

In March 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in December 2010, the Veteran filed a claim for service connection for a skin disorder as due to exposure to Agent Orange.  While the RO took some developmental action in this claim, including sending the Veteran a requisite duty to assist letter in December 2010, there is no indication that the RO adjudicated the matter.  The claim is thus referred to the RO for further consideration and adjudication.

The matter of entitlement to an initial compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

Resolving all doubt in the Veteran's favor, PTSD has been manifested by moderate occupational and social impairment with reduced reliability and productivity throughout the appeal period.  It has not been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the schedular criteria for an initial 50 percent rating, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a March 2009 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2009 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to that a service-connected disability had worsened in severity would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records were obtained.  The Veteran's VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

In April 2009, the Veteran was afforded a VA psychiatric examination in conjunction with his claim regarding PTSD, and the examiner provided an opinion regarding the etiology and severity of the claimed disorder and a clear rationale for his opinion from which the Board may render a fair and reasoned decision.  The examination report is of record.  See 38 C.F.R. § 3.326 (2011). 

The Board is satisfied that the duties to notify and assist have been met.

II. Analysis

The Veteran seeks an increased rating for his service-connected PTSD.  During his March 2011 Board hearing, the Veteran testified that he experienced combat-related flashbacks and memories and was more withdrawn and short-tempered (see Board hearing transcript at page 3).  He stated that he attended a VA anger management class and received outpatient psychotherapy (Id.).  The Veteran said that he had difficulty articulating his feelings (Id. at 4).  His family was geographically spread out and one daughter recently moved closer that the Veteran said was "nice" (Id. at 5).  He tried to use low doses of medication to maintain his stress level (Id. at 8).  The Veteran said that he had nightmares approximately two to three times per week and slept about three to four hours each night (Id. at 9).  He was voluntarily retired from his job based on age and eligibility (Id. at 16-17).

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD disability warrants a compensable disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). However, the history of a disability is even more important where, as here, the Veteran disagrees with the initial evaluation assigned upon the grant of service connection.  In such a case, separate ratings can be assigned for separate periods of time, based on the levels of disability manifested during each separate period of time, from the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

The Veteran's statements describing the symptoms of his service-connected headache disability are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

In determining whether an increased rating is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As noted, the July 2009 rating decision granted service connection for PTSD and assigned an initial 30 percent disability rating under Diagnostic Code 9411.

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.  A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning. 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.). 

The Veteran contends that he is entitled to a higher initial rating for his service-connected PTSD.  Upon review of the evidence of record, the Board concludes that the objective medical evidence is in approximate equipoise as to whether a 50 percent rating is warranted and, to that extent, the claim is granted.  However, a rating in excess of 50 percent for PTSD is not warranted for any time since the Veteran filed his initial claim in March 2009. 

VA medical records, dated from February 2009 to February 2011, show that the Veteran's service-connected PTSD is treated with regular outpatient individual psychotherapy and some group therapy and prescribed medications.

In April 2009, the Veteran underwent VA psychiatric examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran complained of avoidant behavior associated with intrusive thoughts.  He had combat-related dreams or nightmares that he tried to block out.  He was concerned about anger and irritability and expressed his temper verbally.  His temper showed primarily in his relationship with his wife.  He did not get physical with his temper but had the urge to strike out.  The Veteran said he refused to carry a weapon for fear of what would happen impulsively if he were armed and irritated.  He complained of hypervigilant behavior in public or crowded places, at night, and in enclosed places.  He had exaggerated startle for helicopters and denied suicidal ideation.

Further, the Veteran was married to his wife for 36 years, described the marriage as good, and said they loved one another.  He had some verbal anger and irritability in the marriage on his part.  They had four adult children with whom he had a "pretty good" relationship.  His children all lived out of state and he had regular phone contact with them.  

Additionally, the Veteran worked as an insurance investigator and his work performance was not impaired by mental health symptomatology.  He denied losing any time from work due to his mental health condition.  The Veteran was able to manage his personal hygiene and grooming.  The VA examiner commented that the Veteran's appearance was clean and causal, but he wore a cap that he did not remove.  The Veteran enjoyed walking and socialized with friends, but at uncrowded venues.  He enjoyed collecting Hawaiian shirts and police badges.  His inappropriate behavior related to verbal anger and irritability.

Objectively, the Veteran's memory was good, he was oriented, and his speech was slightly rapid as to rate and normal as to volume.  His thought process was spontaneous and abundant.  There were no suicidal or homicidal ideations.  The Veteran said he never had thoughts of suicide.  There were no delusions, ideas of reference, or feelings of unreality.  Concentration was satisfactory.  The Veteran's mood was euthymic and his range of affect was broad.  He was alert and cooperative, his judgment was good, and his insight was fair.  A GAF score of 55 was assigned.

The VA examiner noted that the Veteran's symtoms included some mild sleep disturbance, nightmares about twice a week accompanied by heavy sweating, intrusive thoughts, occasionally, but mostly managed by avoidance, verbal anger and irritability, avoidance behavior, hypervigilance, and some exaggerated startle.  Symptomatology was in the moderate range at present.

When initially seen by a psychiatrist in the VA outpatient clinic in January 2010, the Veteran said that he recently retired as a senior insurance investigator.  He said his wife noticed he had occasional nightmares and he had racing thoughts while trying to sleep.  He denied suicidal and homicidal ideation.  The Veteran had moderate anxiety and feelings of panic that occurred twice a day versus twice a month and worsened in crowds.  The Veteran complained of having flashbacks, hypervigilance, numbness, and easy startle, and avoided crowds.  He had some obsessive-compulsive disorder in that he scanned or checked his surroundings.  The Veteran denied paranoia/delusions and auditory and visual hallucinations.  

Objectively, the Veteran was appropriately groomed and casually dressed.  He answered questions appropriately.  His mood was variable, dysphoric, anxious, irritable, and euthymic.  His affect was appropriate to mood, his thought process was logical, and his speech was regular.  The Veteran was oriented.  A GAF score of 55 was assigned

A May 2010 VA psychiatric medical record indicates that the Veteran was trying over the counter options to aid his mood but still had sleep difficulty.  The Veteran complained of occasional irritability particularly when dealing with VA disability issues.  He denied mania and had anxiety, some feelings of panic, with nightmares, flashbacks, hypervigilance, easy startle, scanning, and crowd avoidance, with no paranoia/delusions and no auditory or visual hallucinations.  He denied any suicidal/homicidal ideations and complained of anxiety and combat-related nightmares and flashbacks.  

Objectively, the Veteran was casually dressed and appropriately groomed.  His speech was regular and his mood less anxious with some irritability.  His thought process was logical and insight and judgment were fair.  A GAF score of 57 was assigned.

When seen by a VA clinic psychiatrist on September 23, 2010, the Veteran reported having increased combat-related memories and occasional nightmares.  He had good energy and felt connected to his family.  The Veteran denied any depression and it was noted that the Veteran was tearful when talking about his frustration in pursuing his VA disability claim.  It was noted that he retired on December 31, 2009 and felt the stress of being non-productive but enjoyed retirement.  He said that he yelled at his family and, when he got upset, took deep breaths, worked out, or went to the range to shoot.  He completed an anger management course that was helpful.  

Objectively, it was noted that the Veteran had good grooming.  He was irritable when discussing his benefits claim but, otherwise, was pleasant, smiling, and forthcoming.  The Veteran's speech was somewhat loud, his mood was "angry but ...[he felt] better just coming and talking about it", and his thoughts were linear and logical.  Insight and judgment were good.  There were no suicidal or homicidal ideations.  The assessment was that the Veteran was having an exacerbation of PTSD symtoms such as memories, anger, and nightmares.  The Veteran did not want medications but agreed to participate in the PTSD clinical team (PCT) program.  A GAF score of 58 was assigned.

When seen in November 2010, the Veteran told his VA psychiatrist that he attended several PCT groups, got frustrated, and stopped attending.  He felt he was not allowed to vent his feelings.  It was noted that frustration, irritability, and withdrawal in a group setting were likely symtoms of PTSD for which he needed to continue, not stop, treatment.  It was also noted that the Veteran exercised seven days a week that reduced his blood pressure and his waistline.  He denied depression, and enjoyed reading, shooting at the range (that he had not done in a while), and working around the house.  The Veteran had occasional nightmares and expressed frustration with the VA disability claims process.

Objectively, the Veteran had good grooming, and was pleasant, smiling, and forthcoming.  He demonstrated normal speech.  His mood was "I like coming here, I feel better when I come to the VA", his affect was euthymic, his thoughts were linear and logical, and there was no perceptual disturbance and no suicidal and homicidal ideation.  A GAF score of 60 was assigned.

According to a January 2011 VA initial PCT intake record, the Veteran was oriented, dressed appropriately, well groomed, and clean.  His mood was anxious and his affect was congruent.  The Veteran's speech was normal and his thought process was goal-directed.  He had passive suicidal ideation without a plan or intent.  He was assessed as a low suicide risk, and it was noted that he had several protective factors.  The Veteran complained of problems with aggressiveness, anger, anxiety, depression, impulse control, and sleep.  A GAF score of 55 was assigned.

A January 2011 suicide risk assessment performed at the time of the VA PCT evaluation shows that a psychologist determined that the Veteran had passing suicidal ideation without plan or intent.  The Veteran had no history of suicidal acts and did not appear to be impulsive.  He had several protective factors.

A February 2011 VA outpatient psychiatric record reflects the Veteran's complaint of irritability.  He noted attending the PCT orientation and requested both group and individual psychotherapy.  The Veteran expressed willingness to try medication for his irritability and acknowledged that he got more upset than was warranted.  He complained of combat-related nightmares and memories, easy startle, hypervigilance, and increased irritability.  He denied suicidal and homicidal ideation, panic, and depression.  It was noted that the Veteran was married to his wife for 38 years and they had four children and eleven grandchildren.  

Objectively, the Veteran had good grooming, with normal speech, and good eye contact.  He was irritable when discussing the government and services at VA but calmed down and was euthymic.  His thoughts were logical and there was no perceptual disturbance.  His insight and judgment were good and there was no suicidal or homicidal ideation.  A GAF score of 60 was assigned.  The VA psychiatrist noted that the Veteran would likely benefit from a much higher dose of psychotropic medication but refused in the past.  Presently, he agreed to a trial targeting irritability.

After reviewing the record and the relevant rating criteria, it is concluded that a 50 percent rating, but no more, is warranted for the Veteran's PTSD since he filed his initial service connection claim in March 2009.  The April 2009 VA examiner said that the Veteran had mild sleep disturbance, nightmares about twice a week accompanied by heavy sweating, intrusive thoughts, occasionally, but mostly managed by avoidance, verbal anger and irritability, avoidance behavior, hypervigilance, and some exaggerated startle with moderate symptomatology and assigned a GAF score of 55.

In January 2010, a VA clinic psychiatrist reported the Veteran's moderate anxiety, flashbacks, hypervigilance, hyper startle, and occasional nightmares and also assigned a GAF score of 55.  In May 2010, the VA clinic psychiatrist reported the Veteran's anxiety, occasional irritability, nightmares, and flashbacks and assigned a GAF score of 57.  But in September 2010, a VA psychiatrist described the Veteran's increased symtoms of memories, anger, and nightmares and noted that his thoughts were logical with no perceptual disturbance and no suicidal or homicidal ideations and a GAF score of 58 was assigned.  

In November 2010, the VA clinic psychiatrist noted the Veteran's frustration, irritability, and withdrawal from group settings that were likely symtoms of PTSD, with normal speech and linear thoughts and assigned a GAF score of 60.  In January 2011, a VA clinician noted the Veteran's passive suicidal ideation, and that he had passing suicidal ideation without a plan or intent, had no history of suicidal acts, and did not appear to be impulsive, and a GAF score of 55 was assigned.  When seen in February 2011, the Veteran complained of irritability, but denied depression, panic, mania, and had occasional nightmares and a GAF score of 60 was assigned.

Thus, it seems that the GAF scores assigned are not inconsistent with the symtoms reported of moderate psychiatric disability and there is some basis for an increased rating as discussed herein. 

The available outpatient records reflect the Veteran's complaints of depression, hypervigilance, easy irritability and anger, combat-related sleep difficulty, and hyper arousal. 

As noted above, a global assessment of functioning score is a scale reflecting a patient's psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  Carpenter, 8 Vet. App. at 242.  It is wholly appropriate for adjudicators to look to these scores in evaluating psychiatric disability since, as noted above, the evaluation of such disabilities involves the application of a rating schedule that in turn is based on average impairment of earning capacity. 

The April 2009 VA examination report reflects symptoms consistent with a 50 percent evaluation.  The other medical evidence, including the VA treatment records, dated from 2009 to 2011, further demonstrates that the Veteran reported anger and irritability, sleep difficulty and nightmares, intrusive thoughts, hyper arousal, anxiety, and frustration. 

In view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to whether the disability picture more nearly approximates the criteria for a 50 percent evaluation.  See 38 C.F.R. § 4.7 

However, the record does not show persistent symptoms that equal or more nearly approximate the criteria for a rating in excess of 50 percent.  First, the increase to 50 percent is warranted only through the application of the reasonable-doubt doctrine. Second, symptoms such as a decline in personal hygiene, spatial disorientation, near-continuous panic, or other symptoms set out for the 70 percent rating are not shown. Although some obsessive-compulsive disorder was noted by a VA psychiatrist in January 2010, there is no indication that it interfered with the Veteran's routine activities.  While passive suicidal ideation was noted in the January 2011 VA PCT evaluation, a psychologist determined that this was without plan or intent.  The Veteran had no history of suicidal acts and did not appear to be impulsive.  

As well, VA examiners have repeatedly described the Veteran as oriented with no evidence of psychotic thought.  In April 2009, the VA examiner described the Veteran as appearing clean and casual and VA clinicians have similarly described him as well-groomed.  Moreover, although the Veteran reported some verbal anger and irritability in his marriage on his part, he said that he had a good relationship with his wife to whom he was marred for over 35 years and had four children and eleven grandchildren.  As such, a rating in excess of 50 percent is not warranted at any time since the Veteran filed his initial claim in March 2009. 

In sum, resolving reasonable doubt in the Veteran's favor, a 50 percent rating, but no higher, is granted for PTSD, but the preponderance of the objective medical and other credible evidence of record is against a rating in excess of 50 percent.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent. 

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

A total rating based upon individual unemployability due to service-connected disability (TDIU) claim is an element of all appeals of an increased rating claim.  In Rice v. Shinseki, 22 Vet. App. at 447, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the April 2009 VA examiner reported that the Veteran said that his PTSD symptomatology did not impair his work performance as an insurance investigator and, in March 2011, the Veteran testified that he voluntarily retired based on age and eligibility (see Board hearing transcript at pages 16-17).  Thus, in this case, the issue of a TDIU is not raised by the record.

Finally, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson, 21 Vet. App. at 505.  Here, staged ratings are not warranted for the Veteran's service-connected PTSD.


ORDER

An initial 50 percent rating, but no higher, for PTSD is granted from March 3, 2009, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran contends an initial compensable rating is warranted for his service-connected bilateral hearing loss.

During his March 2011 Board hearing, the Veteran said that he was last examined by VA in April 2009 and noted that his hearing worsened in the past couple of years (see Board hearing transcript at pages 13 and 15). 

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 
Here, the record reflects that the Veteran was last examined by VA in April 2009, more than three years ago. 

Recent VA medical records from the VA medical center (VAMC) in Phoenix should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Phoenix, for the period from February 2011 to the present, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file. 

2.  After completion of the above development, schedule the Veteran for a VA audiology examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including audiometric testing, and all clinical findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected bilateral hearing loss.  The VA examiner should further comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities. 

3.  Upon completion of the above, the RO should readjudicate the claim of entitlement to an initial compensable rating for bilateral hearing loss.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


